UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2015 []Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number333-196109 AGRIEURO CORP. (Exact name of small business issuer as specified in its charter) Nevada 41-2282815 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) Sos Iancului Nr. 60, Apt. 1, Sector 2 Bucharest 021727 Romania (Address of principal executive offices) (212) 655-9818 (Issuer's telephone number) None Securities registered under Section 12(b) of the Exchange Act None Securities registered under Section 12(g) of the Exchange Act Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Exchange Act.YesoNo x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNo x The aggregate market value of the registrant’s outstanding common stock held by non-affiliates of the registrant computed by reference to the price at which the common stock was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter was $21,000.The aggregate value of the registrant’s outstanding common stock held by non-affiliates was calculated by reference to the open and close bid price for such stock as of June 30, 2015.There is no record of an ask price as of June 30, 2015 for the registrant’s common stock.No trading of the registrant’s common stock took place until July 17, 2015. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:256,000,000 common shares issued and outstanding as of March 31, 2016. TABLE OF CONTENTS Page PART I Item 1. Description of Business. 3 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 9 Item 2 Properties. 9 Item 3. Legal proceedings. 9 Item 4. Mine Safety Disclosures. 9 PART II Item 5. Market for Common Equity and Related Stockholder Matters. 10 Item 6. Selected Financial Data. 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 8. Financial Statements and Supplementary Data. 14 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 26 Item 9B. Other Information. 26 PART III Item 10 Directors, Executive Officers, Promoters and Control Persons of the Company. 27 Item 11. Executive Compensation. 29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 29 Item 13. Certain Relationships and Related Transactions, and Director Independence. 30 Item 14. Principal Accounting Fees and Services. 31 PART IV Item 15. Exhibits 31 Signatures 32 2 PART I Item 1. Description of Business FORWARD-LOOKING STATEMENTS This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. AgriEuro Corp. (the “ Company”) was incorporatedin the State of Nevada on October 24, 2013 as Artex Corp. and on August 25, 2015 formally changed its name to AgriEuro Corp. In addition to a change in control of its management and shareholders, until recently the Company's business activities to date have been limited to attempting to implement its business plan, issuing shares and filing a registration statement on Form S-1 pursuant to the Securities Act of 1934. On June 9, 2015, the Company completed a share exchange pursuant to the Share Exchange Agreement (the “Share Exchange Agreement”) it entered into with Speed Flyer Limited, a Seychelles corporation (“SFL”), whereby the Company issued 800,000 shares of its common stock in exchange for 97.6% of the issued and outstanding equity interests of S.C. Piscicola Tour A.P. Periteasca S.R.L., a Romanian limited liability company (“SRL”).In connection with Share Exchange Agreement, the Company elected to enter into the luxury hotel, reed farming, fish farming and aquaculture industries.As a result of this transaction, the Company become the majority shareholder of SRL, the officers and directors of SRL, Radu Cosmin Monda, Valer Monda and Eduard George Tipar, became officers and directors of the Company and the Company’s sole officer and director, Guo Chuang Cheng, resigned. On August 25, 2015, the Company entered into a statutory merger with its wholly-owned subsidiary, AgriEuro Corp. The effect of such merger is that the Company was the surviving entity and changed its name to AgriEuro Corp. On August 25, 2015, the Company changed its trading symbol to “EURI”. On August 25, 2015, Company filed a Certificate of Amendment with the Nevada Secretary of State whereby it amended its Articles of Incorporation by increasing the Company's authorized number of shares of common stock from 75 million to 750 million and increasing all of its issued and outstanding shares of common stock at a ratio of forty (40) shares for every one (1) share held. This annual report incorporates the 40:1 forward split as if it occurred at the inception of the Company. (a) General Business. In the fourth quarter of 2014 SRL commenced operations in the agriculture industry when it commenced farming operations of reeds on its property located outside of Constanta, Romania, pursuant to a concession agreement with the local governmentsigned in October 2014, that allows SRL to sell the economic products produced on its property. The reeds are sold to SRL’s customers and then processed into insulation used in the construction of residential and commercial structures. In June 2015, SRL commenced aquaculture operations and has started making plans for its resort.During the quarter ended Soptember 30, 2015, the Company commenced preparations to expand its operations by planning for a new luxury hotel on additional property it owns outside of Constanta, Romania.To that end, the Company engaged architectural and construction firm Tehnomontaj Construct SRL.Tehnomontaj completed its geotechnical study at the end of October 2015 and plans to begin on a 2D design in November 2015. SRL's investments and assets are located in the country of Romania in the Periteasca - Leahova area, on the administrative territory of Murighiol locality, Tulcea County, between Black Sea, Grindul Lupilor and Lagoon Complex Razim – Sinoe.SRL’s property, which is in a state of development, is made up of an area of 1709 hectares of land, in the Danube Delta (the “Property”).SRL’s operations and planned operations on the property are as follows: 3 (i) Reed Farm -SRL operates a reed farm on a section of the Property that consists of approximately 700 hectares.SRL’s customers process the reeds into insulation used in the construction of residential and commercial structures. (ii) Fish Farm – In June 2015 SRL began operating a fish farm on a section of the Property that consists of 1009 hectares.The area comprising the planned fish farm already includes 25 km of dams, which were built in the 1980s. (iii) Building Complex at the Black Sea Shore – This building complex has a constructed surface of 1,200 square meters, is composed of four (4) buildings, and is situated on 1.1 hectares near the fish farm.The building complex was initially designed for the fish farming specialists and is currently decommissioned.SRL anticipates constructing accommodations with a capacity of 120 beds. (iv) Island Holiday Complex - on a two (2) hectare surface, inside the Natural Reservation of Danube, Tulcea County, Channel area, near the fish farm, SRL anticipates building holiday cabins, completely equipped, with reed roofs, each with its own bathroom. The cabin complex is expected to include a brickwork building as a dining room, equipped with a kitchen, bathroom and central heating.The cabin complex is planned to have a capacity of 500 beds. (b) Growth Strategy Our growth strategy includes several different sectors: 1. For the Building Complex at the Black Sea Shore and the Island Holiday Complex (collectively, the “Resort”) several important stages are to be accomplished, including the following: - building an all-inclusive Resort; - contracting with several European and international tour operators to create tourism offers for the Resort; and - promoting these offers through the thousands of international travel agencies from the tour operators’ portfolios. The Resort is expected to occupy about 1% of the Property, the rest remaining for walking and nature studies or other activities that can be undertaken in nature. Tourists will have 1709 hectares on which to walk, discover charming animals or explore the Danube Delta. To achieve our plan, we intend to build an all-inclusive resort, with a capacity of 620 beds and then, follow a plan to attract tourists, by contracting European and international tour operators. Thus, the following need to be addressed: a) Adjustment of the existing accommodation facilities and also building new ones, to reach the capacity of 620 beds; b) Building recreational areas; c) Contracting with tour operators; d) Providing international transportation; e) Providing accommodation in Bucharest or Constanta (the nearest cities with international airports); f) Providing transport in the Danube Delta; g) Creating spaces especially for tourists to carry on all sorts of activities; and h) Finding ways locally to run the tourism activity on our own. For the Resort accommodations to be put into service, several investments are needed, for redesigning and equipping the existing buildings, and to build new places of accommodation. Currently, the Company is planning on building facilities that will offer a total of 620 rooms, which the Company expects to cost approximately $3,730,000 (or approximately 3,300,000 Euros.)The Company is at the point where it can start the permit process with respect to the Resort, which could take six (6) months to one (1) year or more, depending on when it starts the permit process.However, the Company does not wish to start the permit process unless it has raised funds necessary to complete the Resort or has received bona fide commitments from trusted investors.Currently, there is no such Resort built in the Danube Delta and, at this time, there is no assurance that the Company will be able to raise the funds necessary to complete the Resort or any of its other planned businesses or that, if completed, they will be successful. 2. The development of our water reed farming. From the current 1709 hectares, 700 hectares are occupied by quality water-reed plants, which can be harvested during the cold season from 15th Nov to 15th March. Demand for our water reeds in northern countries is very large, due to its’ unique qualities of being water proof, and cold and heat resistant, which allows them to act as high quality insulation when processed by our customers. 4 SRL entered into an agreement to sell up to a maximum of 250,000 bundles of reeds beginning in May 2015. The reeds have a growing season of mid April through mid November are generally harvested from mid November through late March each year, after which the land goes through a controlled burn to return it to its initial growing state. The 2015 reed contract included pass through provisions for normal delivery costs and the Company negotiated a selling price of Euro 1.60 per bundle delivered. The Company experienced delays in the transportation and quality control process of selecting only those reeds that meet the quality standards required of its customer, due primarily to this being the first year of operation. In addition, the Company has yet to acquire the necessary amount of harvesting equipment, and instead in 2015 relied too much on manual labor to complete the harvest. Also, because this was the first harvest of reeds to be used, the original reeds within the 700 hectares were of a lesser quality.Because of the harvest in 2015, future harvests will have a greater natural yield of higher quality reeds. As a result of the delays and issues with the harvest, SRL sold a total of approximately 121,000 bundles and realized an average selling price of approximately Euro 1.37 per bundle, for total gross revenues of $202,530 through December 31, 2015. Because of issues with the weather and day laborers, the 2015 harvest for sale in 2016 was started late, in the back half of December 2015.As such, there were no costs included in Inventory as of December 31, 2015.The 2016 harvest was significantly larger than the 2015 harvestand as of March 31, 2016 the harvest was a gross 350,000 bundles.The Company believes that the quality of the 2016 harvest was such that as much as approximately 70% of the bundles harvested as of March 31, 2016 are available for sale.In addition, the Company believes that it will be able to sell those reeds at an average selling price of Euro 1.40 per bundle. The Company believes that in order to significantly increase the yield of harvested reeds it will need at least two more (2) harvester machines at a cost of approximately $80,000 dollars each.The Company believes that if they are able to obtain the funds necessary to acquire two (2) more harvester machines, they can harvest 1 million bundles of reeds in 2017 and sell all of them.However, there can be no assurance that the Company will be able to raise the funds necessary to acquire the two (2), or any, additional harvester machines or that, if acquired, the Company will increase its harvest of reeds. 3. The development of Aquaculture and Fish farming Currently our property sits on an estimated 3,300,000 cubic meters of water, with estimates of 1kg of fish/2 cubic meters of water, 1,600 tons of fish/year can be farmed from existing resources. SRL entered the aquaculture business as of June 30, 2015. SRL has a two-pronged approach. It is currently using a large pond on its property to raise organically grown fish with natural replenishment. In addition, SRL is currently upgrading a system of smaller ponds that will hold specially bred fish (several variants of pike, perch, carp etc). The fish will go through a 3 year development cycle with separate ponds for each development year, which will allow for maximum growth potential which will allow SRL to maximize the yield to be received from their sale. We are expecting the first sales of organically grown fish in 2017 and in 2018 for the bred fish. In order for the Company to be able to harvest fish, it will need additional approximately 165,000 Euro worth of additional equipment to clean out certain areas.However, there can be no assurance that the Company will be able to raise the funds necessary to acquire the additional equipment or that, if acquired, the Company will be able to harvest fish. Concession Agreement On October 22, 2014, SRL entered into a concession agreement with the local government of the county of Tulcea, Romania.The concession agreement gives SRL the right to engage in any trade or business on the approximately 1,700 hectares it acquired rights to from its predecessor. The contract has an initial term of 10 years, extendable at the option of SRL for an additional 5 years, subject to the requirement that SRL invest a minimum of approximately $483,000 at December 31, 2015 exchange rates, over the first three years of the concession contract, to improve the existing structures on the 1,700 hectares that are the subject of the concession.SRL expects to invest more than the $483,000 minimum required in the concession contract and expects to extend the contract for a full 15 years. In addition, the concession contract requires a minimum yearly royalty (lease payment) of approximately $72,000 per year, at December 31, 2015 exchange rates. The local governing body has limited veto rights over what customers SRL may sell the agricultural and aquaculture products its produces, but has no ability to set prices. In addition to the minimum royalty (lease) payment, SRL also must pay a royalty to the local governing body in an amount that varies according to the amount of reed sales and fish sales.In November, 2015 the concession district assessed the Company approximately $337 in additional rent under the concession contract for 2015 reed sales. All facilities that are built on the Property by SRL will be owned by SRL. Item 1A. Risk Factors We have a limited operating history and if we are not successful in growing our business, then we may have to scale back or even cease our business operations. 5 The Company’s operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history.We may be unable to operate on a profitable basis.Potential investors should be aware of the difficulties normally encountered by enterprises in the initial stage of development.If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in the Company. We have yet to make a profit and there could develop doubt about our ability to continue as a going concern. We have incurred recurring losses to date and as of December 31, 2015 had negative working capital deficit of $1,676,829. Our financial statements have been prepared assuming that we will continue as a going concern and our auditors have included an explanatory paragraph in their audit opinion regarding that fact.The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and, or, obtaining the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due.There can be no assurances that the Company will become profitable or obtain financing necessary to continue as a going concern. We will require additional funds in the future (either through profitable operations, or obtaining the necessary financing) to achieve our current business strategy and our inability to obtain funding will cause our business to fail. Our agriculture business and our proposed hospitality business are very capital intensive.In addition, under our concession contract, in order to take advantage of the 5-year extension available to us beyond the ten (10) year term that expires in October 2024, we will need to invest approximately $483,000 in upgrading the existing structures on the Property on or before October 2017.The cost to construct our proposed hotel and bungalow properties, will require substantially higher investment. We may therefore need to raise additional funds through public or private debt or equity sales in order to fund our future operations and fulfill our business plan in the future. These financings may not be available when needed. Even if these financings are available, they may be on terms that we deem unacceptable or are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our inability to obtain financing could have an adverse effect on our ability to implement our current business plan and develop our properties and products, and as a result, could require us to diminish or suspend our operations and possibly cease our existence. In addition, we are expecting the first sales of organically grown fish in 2017 and in 2018 for the bred fish. In order for the Company to be able to harvest fish, it will need additional approximately 165,000 Euro worth of additional equipment to clean out certain areas.However, there can be no assurance that the Company will be able to raise the funds necessary to acquire the additional equipment or that, if acquired, the Company will be able to harvest fish.Our inability to obtain financing could have an adverse effect on our ability to implement our current business plan and develop our fish farming business, and as a result, could require us to diminish or suspend our operations and possibly cease our existence. The Company believes that in order to significantly increase the yield of harvested reeds it will need at least two more (2) harvester machines at a cost of approximately $80,000 dollars each.The Company believes that if they are able to obtain the funds necessary to acquire two (2) more harvester machines, they can harvest 1 million bundles of reeds in 2017 and sell all of them.However, there can be no assurance that the Company will be able to raise the funds necessary to acquire the two (2), or any, additional harvester machines or that, if acquired, the Company will increase its harvest of reeds.Our inability to obtain financing could have an adverse effect on our ability to implement our current business plan and expand our agriculture business, and as a result, could require us to diminish or suspend our operations and possibly cease our existence. A substantial amount of our indebtedness is either due on demand or payable within one year We currently have outstanding indebtedness to the non-controlling shareholder of S.C. Piscicola Tour AP Periteasca S.R.L. and our largest shareholder in the amount of $1.7 million that is either due on demand or due prior to December 31, 2016.In the event these related parties choose to demand payment or fail to agree to roll over their notes when they mature, we may not have the funds on hand in order to satisfy the repayment of their obligations, which could result in our having to delay expansion plans or to curtail operations in order to satisfy their payment demands. Our failure to renew our concession agreement, or obtain other permits that may be necessary for our planned operations, could negatively affect our business. We entered into a concession agreement with the local government in the county of Tulcea, Romania, which gives up the right to engage in any trade or business on our properties and to profit from the use of the properties.The concession agreement requires us to make minimum rental payments, has an initial term of ten (10) years, and has a five (5) year option.However, we may need to apply for and obtain other concession agreements or permits in order to more fully develop our properties in the future.Any additional concession agreements or permits we may need to operate our properties may not be issued, or, if issued, may 6 not be issued in a timely fashion. In addition, the concession agreement only has an initial term of ten (10) years with a five (5) year option.After the expiration of the 15 year period there is no assurance that we will be able to enter into a new concession agreement or extend the current concession agreement.Failure to obtain a new concession agreement or extend the current concession agreement may cause us to have to cease our operations and may put our properties and other assets at risk. Macroeconomic and other factors beyond our control can adversely affect and reduce demand for our products and services. Macroeconomic and other factors beyond our control can reduce demand for our planned hospitality products and services, including demand for rooms. Demand for the production of our Reed and fish may also be cyclical in nature, and likewise affected by macroeconomic factors beyond our control. These factors include, but are not limited to: · changes in general economic conditions, including low consumer confidence, unemployment levels and depressed real estate prices resulting from the severity and duration of any downturn in the U.S. or global economy; · war, political conditions or civil unrest, terrorist activities or threats and heightened travel security measures instituted in response to these events; and · the financial and general business condition of the airline, automotive and other transportation-related industries and its effect on travel, including decreased airline capacity and routes. Any one or more of these factors could limit or reduce overall demand for our products and services or could negatively affect our revenue sources, which could adversely affect our business, financial condition and results of operations. Contraction in the global economy or low levels of economic growth could adversely affect our revenues and profitability as well as limit or slow our future growth. Consumer demand for our products, services and planned services is closely linked to the performance of the general economy and is sensitive to business and personal discretionary spending levels. Decreased global or regional demand for hospitality products and services can be especially pronounced during periods of economic contraction or low levels of economic growth, and the recovery period in our industry may lag overall economic improvement. Declines in demand for our products and services due to general economic conditions could negatively affect our business by decreasing the revenues and profitability of our products such as reed, fish, as well as hospitality services. In addition, many of the expenses associated with our business, including personnel costs, interest, rent, property taxes, insurance and utilities, are relatively fixed. During a period of overall economic weakness, if we are unable to meaningfully decrease these costs as demand for our services decreases, our business operations and financial performance may be adversely affected. The hospitality industry is subject to seasonal and cyclical volatility, which may contribute to fluctuations in our results of operations and financial condition. The hospitality industry is seasonal in nature. In addition, the hospitality industry is cyclical and demand generally follows the general economy on a lagged basis. The seasonality and cyclicality of our industry may contribute to fluctuations in our results of operations and financial condition. Adverse weather conditions, including as a result of future climate change, may adversely affect the availability, quality and price of agricultural commodities and agricultural commodity products, as well as our operations and operating results. Adverse weather conditions have historically caused volatility in the agricultural commodity industry and consequently in our operating results by causing crop failures or significantly reduced harvests, which may affect the supply and pricing of the agricultural commodities that we sell and use in our business, reduce demand for our agricultural commodities and negatively affect the creditworthiness of agricultural producers who do business with us. Severe adverse weather conditions, such as hurricanes or severe storms, may also result in extensive property damage, extended business interruption, personal injuries and other loss and damage to us. Our operations also rely on dependable and efficient transportation services. A disruption in transportation services, as a result of weather conditions or otherwise, may also significantly adversely impact our operations. 7 Additionally, the potential physical impacts of climate change are uncertain and may vary by region. These potential effects could include changes in rainfall patterns, water shortages, changing water levels of the Danube River, changing storm patterns and intensities, and changing temperature levels that could adversely impact our costs and business operations, the location and costs of global agricultural commodity production and the supply and demand for agricultural commodities. These effects could be material to our results of operations, liquidity or capital resources. We are subject to fluctuations in agricultural commodity prices caused by other factors outside of our control that could adversely affect our operating results. Prices for agricultural commodities and their by-products, like those of other commodities, are often volatile and sensitive to local and international changes in supply and demand caused by factors outside of our control, including farmer planting decisions, government agriculture commodity programs and policies, global inventory levels, demand for agricultural commodities, weather and crop conditions and demand for and supply of, competing commodities and substitutes. These factors may cause volatility in our operating results. Our business may also be adversely affected by fluctuations in the cost of products and services used in producing our agricultural commodities that are caused by market factors beyond our control. As a result of competitive conditions in our agricultural commodities businesses, we may not be able to recoup increases in our costs through increases in sales prices for our products, which may adversely affect our profitability. Other Risks Broker-dealers may be discouraged from effecting transactions in our shares because they are considered penny stocks and are subject to the penny stock rules thereby potentially limiting the liquidity of our shares. Rules15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934, as amended, impose sales practice and disclosure requirements on NASD broker-dealers who make a market in "penny stocks". A penny stock generally includes any non-NASDAQ equity security that has a market price of less than $5.00 per share.NASD broker-dealers who act as market makers for our shares generally facilitate purchases and sales of our shares.The additional sales practice and disclosure requirements imposed upon broker-dealers may discourage broker-dealers from effecting transactions in our shares, which could severely limit the market liquidity of the shares and impede the sale of our shares in the secondary market. Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or "accredited investor" (generally, an individual with net worth in excess of $1,000,000 or an annual income exceeding $200,000, or $300,000 together with his or her spouse) must make a special suitability determination for the purchaser and must receive the purchaser's written consent to the transaction prior to sale, unless the broker-dealer or the transaction is otherwise exempt. In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt.A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities.Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer's account and information with respect to the limited market in penny stocks. Because our principal assets will be located in Romania, outside of the United States, and our officers and directors, reside outside of the United States, it may be difficult for an investor to enforce any right based on U.S. federal securities laws against us and/or our officers and directors, or to enforce a judgment rendered by a United States court against us or our officers or directors. Our principal operations and assets are located in Romania, outside of the United States, and our officers and directors are non-residents of the United States. Therefore, it may be difficult to effect service of process on our officers or directors in the United States, and it may be difficult to enforce any judgment rendered against our officers or directors. As a result, it may be difficult or impossible for an investor to bring an action against our officers or directors, in the event that an investor believes that such investor's rights have been infringed under the U.S. securities laws, or otherwise. Even if an investor is successful in bringing an action of this kind, the laws of Romania, or any other country, may render that investor unable to enforce a judgment against the assets of our officers or directors. As a result, our shareholders may have more difficulty in protecting their interests through actions against our management, officers or directors, compared to shareholders of a corporation doing business and whose officers and directors reside within the United States. 8 Additionally, because of our assets are located outside of the United States, they will be outside of the jurisdiction of United States courts to administer, if we become subject of an insolvency or bankruptcy proceeding. As a result, if we declare bankruptcy or insolvency, our shareholders may not receive the distributions on liquidation that they would otherwise be entitled to if our assets were to be located within the United States under United States bankruptcy laws. We believe that if the prospective investors are located outside of the United States, that the protection afforded them by the United States bankruptcy code will be unavailable for them, or that it may not be enforceable where the primary assets are located. Item 1B. Unresolved Staff Comments Not applicable to smaller reporting companies. Item 2. Description of Property SRL's property is located in the country of Romania in the Periteasca - Leahova area, on the administrative territory of Murighiol locality, Tulcea County, between Black Sea, Grindul Lupilor and Lagoon Complex Razim – Sinoe. See Item 1. Description of Business (a) General Businessfor a more detailed description of the Property and the operations thereon. When SRL originally acquired the Property, it had the right to use it in any manner, except that SRL could not economically profit from any activity on the Property.On October 22, 2014, SRL entered into a concession agreement with the local government of the county of Tulcea, Romania.The concession agreement gives SRL the right to engage in any trade or business on the approximately 1,700 hectares it acquired rights to from its predecessor. The contract has an initial term of 10 years, extendable at the option of SRL for an additional 5 years, subject to the requirement that SRL invest a minimum of approximately $483,000 at December 31, 2015 exchange rates, over the first three years of the concession contract, to improve the existing structures on the 1,700 hectares that are the subject of the concession.SRL expects to invest more than the $483,000 minimum required in the concession contract and expects to extend the contract for a full 15 years. In addition, the concession contract requires a minimum yearly royalty (lease payment) of approximately $72,000 per year, at December 31, 2015 exchange rates. The local governing body has limited veto rights over what customers SRL may sell the agricultural and aquaculture products its produces, but has no ability to set prices. In addition to the minimum royalty (lease) payment, SRL also must pay a royalty to the local governing body in an amount that varies according to the amount of reed sales and fish sales.In November, 2015 the concession district assessed the Company approximately $337 in additional rent under the concession contract for 2015 reed sales. Item 3. Legal Proceedings The Company has been named as a defendant in the lawsuit entitled Geoge Sharp v. America Resources Exploration, Inc., et al., Case No. 37-2015-00028270-CU-NP-CTL, currently pending in the California Superior Court for San Diego County. The lawsuit was filed on August 20, 2015, and AgriEuro Corp. was added as a defendant on November 23, 2015. The other named defendants in the lawsuit are America Resources Exploration dba PetroGas Company, Inc. and iContact, LLC. The lawsuit alleges that AgriEuro Corp. and the other defendants sent and/or advertised in at least 99 emails in violation of California Business and Professions Code section 17529.5. The lawsuit seeks monetary relief in the amount of $99,000 jointly and severally against all Defendants along with the costs of the suit.Except as provided above, we know of no other legal proceedings to which we are a party or to which any of our property is the subject which are pending, threatened or contemplated or any unsatisfied judgments against us.The Company believes the claim has no merit and will actively defend itself.No amounts have been recorded to date for this matter. Item 4. Mine Safety Disclosures Not applicable. 9 PART II Item 5. Market for Common Equity and Related Stockholder Matters Market Information There is a limited public market for our common shares. Our common shares are quoted on the OTC Pink Sheets at this time.Trading in stocks quoted on the OTC Pink Sheets is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated to a company’s operations or business prospects. OTC Pink Sheet securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Pink Sheet securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Pink Sheet issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. All OTC Pink Sheets quotations reproduced herein reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. The following table sets forth, for each quarter during the period commencing January 1, 2014 through December 31, 2015, the reported high and low bid prices of our common stock on the OTCBB.Our stock was first quoted on the OTC Pink Sheets on July 17, 2015. Quarter Ended High Low December 31, 2015 $ $ September 30, 2015 $ $ June 30, 2015 $ $ March 31, 2015 $ $ December 31, 2014 $ 0 $ 0 September 30, 2014 $ 0 $ 0 June 30, 2014 $ 0 $ 0 March 31, 2014 $ 0 $ 0 Number of Holders As of March 31, 2016, the 256,000,000 issued and outstanding shares of common stock were held by a total of eight shareholders of record. Dividends No cash dividends were paid on our shares of common stock during the fiscal year ended December 31, 2015 and or the period from October 24, 2013(inception) to December 32, 2014. We have not paid any cash dividends since October 24, 2013(inception) and do not foresee declaring any cash dividends on our common stock in the foreseeable future. Recent Sales of Unregistered Securities The Company has 750,000,000, $0.001 par value shares of common stock authorized.No amount of preferred stock has been designated as of the date of this filing. On February 13, 2014, the Company issued 140,000,000 shares of common stock to a director for cash proceeds of $3,500 at $0.001 per share. On June 9, 2015, the Company completed a share exchange pursuant to the Share Exchange Agreement (the “Share Exchange Agreement”) it entered into with Speed Flyer Limited, a Seychelles corporation (“SFL”), whereby the Company issued 32,000,000 shares of its common stock in exchange for 97.6% of the issued and outstanding equity interests of S.C. Piscicola Tour A.P. Periteasca S.R.L., a Romanian limited liability company (“SRL”) There were 256,000,000 shares of common stock issued and outstanding as of March 31, 2016. 10 The foregoing issuances of securities were exempt from registration pursuant to Rule 506 of Regulation D. Neither we nor any person acting on our behalf offered or sold these securities by any form of general solicitation or general advertising. The shares sold are restricted securities and the certificates representing these shares have been affixed with a standard restrictive legend, which states that the securities cannot be sold without registration under the Securities Act of 1933 or an exemption therefrom. The purchaser of the securities represented to the Company that they were purchasing the securities for their own account and not for the account of any other persons. The purchasers were provided with written disclosure that the securities have not been registered under the Securities Act of 1933 and therefore cannot be sold without registration under the Securities Act of 1933 or an exemption therefrom. Item 6. Selected Financial Data Not applicable to smaller reporting companies. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Statements made in this Form 10-K that are not historical or current facts are "forward-looking statements" These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Overview We intend for this discussion to provide information that will assist in understanding our financial statements, the changes in certain key items in those financial statements, and the primary factors that accounted for those changes, as well as how certain accounting principles affect our financial statements. Corporate History AgriEuro Corp. (formerly known as Artex Corp.) was incorporated on October 24, 2013, under the laws of the State of Nevada to engage in any lawful corporate undertaking, with the specific intended business activity of selling popcorn from mobile carts in Poland. In addition to a change in control of its management and shareholders, until recently the Registrant's business activities to date have been limited to attempting to implement its business plan, issuing shares and filing a registration statement on Form S-1 pursuant to the Securities Act of 1934. On June 9, 2015, the Company completed a share exchange with Speed Flyer Limited, a Seychelles corporation (“SFL”), which is the Registrant’s largest shareholder, which at the time of entering into this Agreement held 62.5% of our issued and outstanding shares of common stock, whereby the Registrant issued to SFL 32,000,000 shares in exchange for 97.6% of S.C. Piscicola Tour A.P. Periteasca S.R.L., a Romanian limited liability company (“SRL”). As a result of this transaction, the Company become the majority shareholder of SFL, the officers and directors of SRL, Radu Cosmin Monda, Valer Monda and Eduard George Tipar, became officers and directors of the Company and the Company’s sole officer and director, Guo Chuang Cheng, resigned. The transaction has been accounted for as a recapitalization of SRL as the majority shareholder of SRL is now majority shareholder of the Company and the Company was a shell company under the 1934 Securities and Exchange Act at the time of the merger. SRL was incorporated in 2012 in Romania in order to hold certain assets spun out of S.C. Piscicola Tour AP S.R.L. by the former owners. In 2014 SRL commenced operations in the agriculture industry when it commenced farming operations of reeds on its property located outside of Constanta, Romania, pursuant to a concession agreement with the local government that allows SRL to sell the economic products produced on its property. The reeds are sold to SRL’s customers and then processed into insulation used in the construction of residential and commercial structures. In June 2015, SRL commenced aquaculture operations and later in 2015 SRL plans to expand its operations and expects to begin planning for a new Resort on additional property it owns outside of Constanta, Romania within the Danube Delta.Currently, there is no such Resort built in the Danube Delta and, at this time, there is no assurance that the Company will be able to raise the funds necessary to complete the Resort or any of its other planned businesses or that, if completed, they will be successful 11 Business Overview SRL intends to further develop the 1,709 hectares of land in owns in the Periteasca - Leahova area, on the administrative territory of Murighiol locality, Tulcea County, between Black Sea, Grindul Lupilor and Lagoon Complex Razim – Sinoe, Romania. Such land is the basis of SRL conducting reed farming, fish farming and constructing then operating a luxury resort property, including a planned complex with bungalows/cabins on the Danube Delta. The property acquired by the predecessor of the Company included significant infrastructure upgrades made in the late 1970’s and 1980’s to facilitate the reed harvest and aquaculture businesses, however, those infrastructure upgrades have not been properly maintained in the past two decades. As part of the 10 year concession agreement entered into in October 2014 with the local government in the Periteasca – Leahova area, the Company may extend its concession agreement a further 5 years if it invests a minimum of approximately $483,000 at December 31, 2015 exchange rates into upgrading the current structures on the property on or before October 2017. RESULTS OF OPERATION During the year ended December 31, 2015, we commenced realizing revenue for the first time. This revenue was generated entirely by our reed farming business. However, the revenue that we have started to generate was not sufficient generate net profits for the year. We have therefore continued to incur net losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our short and long-term operating and expansion requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. Year Ended December 31, 2015, compared to the Year Ended December 31, 2014 We generated gross profit of $41,200 on $202,530 of revenue from the sale of reed bundles during the year ended December 31, 2015. Our net loss from operations for the year ended December 31, 2015 was $391,475, compared to a net loss from operations of $256,759 during the year ended December 31, 2014. We did not generate any revenue during the year ending December 31, 2014.In 2015 we were able to sell approximately 121,000 bundles at an average selling price of approximately Euro 1.37 per bundle.In 2016 we hope to be able to yield a higher bundle count due to our experience in the 2015 harvest coupled with the expected yield increase from the natural quality increase due to last year’s harvest.In addition, we expect to see a slightly higher Euro 1.40 per bundle average selling price in 2016. As of the date of this filing, we did not expend funds to purchase additional harvest equipment for the 2016 harvest and have relied more on day labor to harvest the reeds on our property.Even so, our 2016 harvest was substantially larger than our 2015 harvest.As of March 31, 2016, we had harvested on a gross basis approximately 350,000 bundles, of which we believe approximately 70% will be available for sale at an average selling price of Euro 1.40 per bundle. This means that our reed harvest operation will result in our operations in Romania being close to cash flow positive in 2016.In the future, should we be able to raise additional funds, we could increase the yield through harvest automation such that we could harvest upwards of 1 million bundles for sale in a given year, which would result in substantial increases in profitability from current operations. In addition, in 2017 we expect to commence aquaculture sales of non-modified fish we are now tending in our dam controlled ponds.In addition, we also expect to begin purchase of genetically modified breeding fish, that will take until 2018 to mature and be available to us. During the year ended December 31, 2015, we incurred general and administrative expenses of $316,153 and professional fees of $31,117, compared to $133,297, and $30,500, respectively, incurred during the year ended December 31, 2014.The increase in general and administrative expenses in 2015 was generally from increased operations in 2015 over 2014, primarily related to increased cost under the concession agreement of approximately $56,000 and increased payroll and related costs of approximately $70,000 and increased depreciation of approximately $20,000.We expect that professional fees will increase over time from amounts incurred in 2015 as we grow our operations. 12 LIQUIDITY AND CAPITAL RESOURCES Year Ended December 31, 2015 As of December 31, 2015, our current assets were $101,279, compared to $83,270 in current assets at December 31, 2014. The increase in our current assets was primarily because of an increase in our accounts receivable to $23,777 from nil, an increase in our cash and cash equivalents to $20,656 from $4,882, and an increase in our other current assets to $46,185 from $6,674, partially offset by a decrease in our inventory to $10,661 from $71,714. As of December 31, 2015, our current liabilities were $1,778,108, compared to current liabilities of $1,647,330 as of December 31, 2014. Current liabilities as of December 31, 2015, were comprised of short term notes payable in the amount of $1,730,635 and $47,473 in accounts payable and accrued liabilities. This compares to $1,611,653 in short term notes payable and $35,677 in accounts payable and accrued liabilities, as of December 31, 2014. The increase in our short term notes payable was primarily the result of our need to increase our property and equipment in order to assist in the transportation and warehousing of our reed harvest and to provide the funding necessary to offset our operating losses. Total Stockholders’ equity decreased from $2,421,398 as of December 31, 2014 to $1,813,402 as of December 31, 2015, due to the aforementioned net loss of $391,475, other comprehensive loss of $265,124 and an adjustment to additional paid in capital of approximately $172,000 resulting from the accounting effects of the recapitalization of the Company. The Company has plans to raise additional funds from a number of sources, and is currently considering equity and debt offerings under private placements and also in an initial public offering.However, there can be no assurance at this time that the Company will be able to raise the significant funds the Company needs to continue its multiple expansion plans.In the event that the Company is unable to raise substantial funding in 2016, one or more current expansion plans may need to be delayed until after 2016. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Item 7A. Quantitative and Qualitative Disclosures about Market Risk The Company does not hold any assets or liabilities requiring disclosure under this item. 13 Item 8. Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of AgriEuro Corp. We have audited the accompanying consolidated balance sheets of AgriEuro Corp. as of December 31, 2015 and 2014 the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. AgriEuro Corp.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of AgriEuro Corp. as of December 31, 2015 and 2014, and the consolidated results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company’s recurring losses from operations and resulting dependence upon access to additional external financing, raise substantial doubt concerning its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ L J Soldinger Associates, LLC Deer Park, Illinois April 14, 2016 14 AgriEuro Corp. Consolidated Balance Sheets December 31, 2015 December 31, 2014 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable - Inventory Other current assets Total Current Assets Property, plant and equipment, net TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Short term notes payable - related parties Total Current Liabilities Notes payable - related party TOTAL LIABILITIES Commitments and Contingencies - - STOCKHOLDERS' EQUITY Common stock, par value $0.001, 750,000,000 shares authorized, 256,000,000 and 172,000,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total AgriEuro Corp. Stockholders' Equity Noncontrolling interest - TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 15 AgriEuro Corp. Consolidated Statements of Operations and Comprehensive Income Years Ended December 31, REVENUES $ $
